UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6260



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

LEON G. SPRUILL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-94-151, CA-96-827-2)


Submitted:   May 15, 1997                   Decided:   May 29, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Leon G. Spruill, Appellant Pro Se. William David Muhr, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997),

his motions for reconsideration of that order, and his motion for

reduction of sentence. We have reviewed the record and the district

court's opinions and orders and find no reversible error. Accord-
ingly, we deny a certificate of appealability and dismiss the ap-

peal substantially on the reasoning of the district court. United
States v. Spruill, Nos. CR-94-151; CA-96-827-2 (E.D. Va. Nov. 4,

1996; Dec. 17, 1996; Jan. 13, 1997; and Jan. 30, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2